Citation Nr: 1518020	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  09-40 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In April 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Oakland, California.  A transcript of this hearing has been associated with the claims file. 

The Veteran's claim on appeal was originally characterized as a claim of service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies an acquired psychiatric disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him). VA treatment records dated through April 2013 reveal that the Veteran has been diagnosed with PTSD and depressive disorder NOS.  Accordingly, the Veteran's claim is not limited solely to PTSD; rather, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD.

The Board notes, that in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals VA treatment records from the Fresno VA Medical Center (VAMC) dated through April 2013.  They have been considered by the Board in adjudicating this matter.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, an acquired psychiatric disorder, variously diagnosed as major depression and PTSD, is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, variously diagnosed, have been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

As the Board's decision herein to grant service connection for an acquired psychiatric condition constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to this issue. 


I. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service injury or disease. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Condition

The Veteran claims that his current mental problems, to include PTSD and depression, are a result of active service.  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f). 

Service connection for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f). 

The record shows that the Veteran has been diagnosed with PTSD and severe depressive disorder not otherwise specified (NOS).

Service treatment records dated in January 1981 revealed that the Veteran sought a psychiatric evaluation because of his dislike for the Army and fear of behavioral control.  An April 1981 treatment record revealed that the Veteran was initially seen in January 1981 but failed to return clinic for a follow-up psychiatric treatment.   

A careful review of the Veteran's post-service treatment records indicate that he was initially treated for PTSD in March 2007.  VA treatment records dated in March 2007 from the Fresno VA Medical Center (VAMC) revealed a diagnosis and treatment for PTSD.  The Veteran reported four events while serving in Korea during which he experienced horror or intense fear for his life.  The most traumatic of these events involved a fellow soldier jumping to his death on top of a three-story building.  He reported that he was afraid that he would be severely beaten by the MP when he returned late for his curfew.  The Veteran was also reported being shot at on two occasions while in the DMZ.  He reported symptoms of recurrent and distressing recollections of the above events, nightmares, intense psychological distress and reactivity when exposed to reminders of these events, avoidance, restricted range of affect, insomnia, irritability, angry outburst, difficulty concentrating, hypervigilance, and exaggerated startled response.  The Veteran also reported seeking psychological treatment in service after he was harassed by a lieutenant.  The Veteran was diagnosed with PTSD and assigned a GAF score of 55.  In an August 2007 treatment record, the Veteran also reported being beaten by an MP who wrongly thought that he assaulted a woman in Korea.  He continued to report symptoms of insomnia, irritability and angry outburst.  In a January 2008 treatment record, the Veteran expressed worry over his house being foreclosed.  He also kept focus on past events, including being assaulted by the MP when he found himself "in a wrong place at the wrong time."  The Veteran reported being wrongly accused of attacking a woman when in fact, he was trying to protect her from being assaulted by another fellow soldier.  The Veteran felt that he was severely beaten and punished for no reason.  A May 2009 treatment record continued to report symptoms of nightmares twice a week, intrusive memories, irritability, sleep disturbances, hypervigilance, exaggerated response, depression and severe financial distress.  The Veteran was diagnosed with PTSD and depression and assigned a GAF score of 40.  

In January 2007, the Veteran submitted a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, which provided specific stressor information to include that while stationed in Fort Lewis, Washington, he was in a telephone booth with a female friend when a fellow service member kicked in the doors and began yelling at him.  The Veteran reported that he was attacked and lost control.  He reported that he almost killed him and relives the incident every day.  The Veteran also believed that he suffered from PTSD ever since and it triggered his response while in Korea.  

In August 2013 and September 2013, the Appeals Management Center (AMC) issued a formal finding of lack of information required to corroborate stressors associated with his PTSD and Article 15 record regarding a curfew reprimand following his claimed assault by the MPs in Korea. 

The Veteran was afforded a VA psychiatric examination in October 2013.  The VA examiner provided a current diagnosis for PTSD and depressive disorder NOS.  The examiner summarized the Veteran's level of occupational and social impairment as reduced reliability and productivity with regards to all mental diagnosis.  The Veteran reported serving the in the Army from 1978 to 1981, then joined the Army Reserves until 1995.  His military occupational specialty (MOS) was a mortar man and that he deployed to Korea from 1978 to 1980.  The Veteran reported witnessing a fellow solder jump to his death from a three-story building in Fort Lewis.  He recalled fear of possible death when harassed and severely beaten by the MP after returning late from curfew.  The Veteran described two incidents where he was shot at while at the DMZ border.  The Veteran also reported a formal reprimand for a curfew violation.  The examiner found that the Veteran met the diagnostic criteria for PTSD.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, disturbances in mood and motivation and inability to establish and maintain effective relationships.  He also has symptoms of loss of appetite, low self-worth, feelings of hopelessness and inability to derive pleasure.  The examiner opined that for the diagnosed condition of PTSD and depressive disorder NOS, both are at least as likely as not related to service.  Although the Veteran described three traumatic incidences from his time in service, two of the events have the most impact on his symptoms.  The most significant event was the beating and assault from the MPs as the Veteran clearly described his fear and realization that another officer watched the incident and did not intervene and his feelings about the military changed after this incident.  Due to the event, the Veteran has struggled with trust and has avoided relationships and conflict.  The examiner also found that the shots that were fired at him at the DMZ also contributed to his hypervigilance and startled response.  The examiner found that the sole event of related to the MP assault met the full criteria for PTSD.  The examiner concluded that the Veteran's depressive symptoms stems directly from his PTSD condition because of his regret for the nature of how his military career ended and this has contributed to his feelings of worthlessness.  

After a careful and considered review of the medical and lay evidence of record, the Board observes that the medical treatment of record varies in which in-service event caused the Veteran's psychiatric disorder, either witnessing the fellow soldier jumping to his death, the assault from the MPs, and being shot at near the DMZ. Thus, there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  The October 2013 VA examiner opined that incident involving the assault by the MP in  Korea is sufficient to meet the full criteria for PTSD, and his depression stems directly from his PTSD.  Indeed, there is no contrary, negative opinion of record.  Thus, the Board finds the October 2013 VA medical opinion is probative as the VA examiner was informed the relevant evidence in this case and gave an opinion that is consistent with the accurate facts found in this case.  Moreover, there is no contrary, negative evidence of record.    

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence. 

Moreover, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Throughout the course of his communications with VA, the Veteran has consistently maintained that his PTSD condition is the result being assaulted while in Fort Lewis and Korea.  In addition, the Veteran has related his account of reliving these experiences to medical professionals, dating back to March 2007 and consistently since then.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it is pertinent that, as noted above, the Veteran has only reported symptoms of PTSD attributable to the events in service, which has persisted over the years since service, and for which he sought treatment in the years post service.  

The Board thus finds the Veteran to be both competent and credible in reporting his in-service stressors events that led to his PTSD and its symptoms, which have been variously diagnosed by medical professionals as PTSD and depressive disorder NOS.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 38 U.S.C.A. § 1154(a).  The Board finds that the Veteran's statements have been consistent about his in-service stressor events and is supported by his service treatment records.  This truthfulness carries over to his post-service statements to not only the Board and VA but to his VA doctors and examiners; not one doctor, including the VA examiner, has disputed either the occurrence of these incidents or the resulting PTSD and symptoms.  

The Board notes that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  However, in this situation, the Board finds that this is not the case with the Veteran's VA treatment records.  The Board has already found the Veteran competent and credible in his report of his in-service stressor and his VA psychologist did not just rely on the Veteran's reports but they also corroborated with it by diagnosing the Veteran with a PTSD that is consistent with his reports of his in-service stressor as noted above by the October 2013 VA examination.  The Board notes that there are no medical opinions of record, including the VA examination opinion, that dispute the Veteran's report of his in-service stressor or that relate it to another post-service injury.  Thus, the Board finds the Veteran's competent and credible statements describing symptoms at the time of his in-service assaults are supported by a later diagnosis by a medical professional.  Therefore, the Board finds that the positive and negative evidence of record is in equipoise.  

After careful review of the record, including credible statements from the Veteran to his physicians and to the VA examiner, and consideration of all medical findings and opinions on file, and giving the benefit of any doubt to the Veteran, the Board finds the evidence for and against the claim to be at least in approximate balance.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Consequently, the Board concludes that service connection for an acquired psychiatric disorder, variously diagnosed as PTSD and depressive disorder, is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  



(CONTINUED ON THE NEXT PAGE)
ORDER

Service connection for an acquired psychiatric disorder, variously diagnosed, is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


